        Case 5:18-cv-00902-PRW Document 101 Filed 07/27/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

STEPHEN BROWN,                                   )
                                                 )
       Plaintiff,                                )
                                                 )
vs.                                              )      Case No. 5:18-cv-00902-PRW
                                                 )
ELEPHANT TALK NORTH                              )
AMERICA CORPORATION and                          )
ELEPHANT TALK                                    )
COMMUNICATIONS CORPORATION,                      )
                                                 )
      Defendants.                                )

                                      JUDGMENT

      This action came on for trial before the Court and a jury, the Honorable Patrick R.

Wyrick, District Judge, presiding. The issues having been duly tried and the jury having

duly reached its verdict, the Court ORDERS that judgment should be and is hereby entered

in favor of Plaintiff, STEPHEN BROWN, against Defendant ELEPHANT TALK

NORTH AMERICA CORPORATION in the amount of $75,000.00 for damages for

Plaintiff’s actual fraud claim and $500,000.00 in punitive damages, 1 with interest thereon

at the rate provided by law; that judgment should be and is hereby entered in favor of

Plaintiff, STEPHEN BROWN, against Defendants, ELEPHANT TALK NORTH

AMERICA CORPORATION and ELEPHANT TALK COMMUNICATIONS




1
 The jury awarded punitive damages in the sum of $1,000,000.00, but Okla. Stat. tit. 23,
§ 9.1(C)(1)(a) caps punitive damages in this case at $500,000.00.

                                            1
        Case 5:18-cv-00902-PRW Document 101 Filed 07/27/21 Page 2 of 3




CORPORATION, in the amount of $718,750.00 2 for damages for Plaintiff’s breach of

contract claims, with interest thereon at the rate provided by law; 3, 4 that judgment should

be and is hereby entered in favor of Defendant ELEPHANT TALK NORTH AMERICA

CORPORATION and against Plaintiff, STEPHEN BROWN, on Plaintiff’s claim for

fraud in the inducement; and that judgment should be and is hereby entered in favor of

Defendant ELEPHANT TALK COMMUNICATIONS CORPORATION and against

Plaintiff, STEPHEN BROWN, on Plaintiff’s claim for fraud in the inducement.


2
 This is the total amount indicated on the omnibus verdict form, see Verdict Form (Dkt.
95) at 2, less the amount specifically attributable to Brown’s actual fraud claim against
Elephant Talk North America Corporation, see Verdict Form (Dkt. 96) at 1.
3
  The verdict forms provided to the Court by Defendants and the verdict forms ultimately
given to the jury, see Verdict Forms (Dkts. 95–98), did not allocate the total breach of
contract damages between the breach of contract claim against Defendant Elephant Talk
North America Corporation and the breach of contract claim against Defendant Elephant
Talk Communications Corporation. As such, the Court concludes that the parties and the
jury understood that in the event both defendants were found liable for breach of contract,
Elephant Talk North America Corporation and Elephant Talk Communications
Corporation would be jointly and severally liable for all such damages.
4
 The Court notes, for the record, that the aspect of the verdict forms discussed supra n.3
was neither flagged as disputed when Defendants submitted the proposed verdict forms nor
objected to during the subsequent hearing on the verdict forms.
At the time of submission, Defendants noted in their email sending the proposed verdict
forms only that “there are highlights for the punitive instructions [in the verdict forms] for
Mr. Gibson [(counsel for Plaintiff)] to make his election” and that “[w]e will need to
discuss [the punitive damage instructions] in the morning and perhaps make a record.”
And when the Court then heard objections to the proposed verdict forms the following
morning, Defendants’ sole specific objection concerned disaggregating damages for the
tort and breach of contract claims—not disaggregating the damages for the two breach of
contract claims. See, e.g., Trial Tr. (Dkt. 100) 297:16–19 (“So my concern is as to Elephant
Talk North America, there’s a ‘yes’ and a ‘yes’ [(i.e., a jury finding in favor of Brown on
both his fraud and breach of contract claims against Elephant Talk North America)]. So
then we’re into this same argument of what is—how is this fraud claim different than the
breach of contract claim.”).

                                              2
Case 5:18-cv-00902-PRW Document 101 Filed 07/27/21 Page 3 of 3




IT IS SO ENTERED this 27th day of July 2021 in Oklahoma City, Oklahoma.




                                 3
